             IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
                           1:19 CR 28

UNITED STATES OF AMERICA                    )
                                            )
v.                                          )
                                            )                 ORDER
RODNEY DEJUAN ALLISON                       )
                                            )
                 Defendant.                 )
_________________________________           )

     This matter is before the Court on the Joint Motion to Continue Hearing

on Defendant’s Motions to Suppress (Doc. 108) (“Motion to Continue”).

     The Motion to Continue is GRANTED, and the Clerk is respectfully

directed to reschedule the hearing currently scheduled for September 10, 2019.




                                  Signed: September 9, 2019
